585 So.2d 1162 (1991)
Virginia HEINEMANN, Appellant,
v.
JOHN F. KENNEDY MEMORIAL HOSPITAL, Appellee.
No. 90-2618.
District Court of Appeal of Florida, Fourth District.
September 18, 1991.
Charles Jamieson and William J. Marell of Glickman, Witters and Marell, West Palm Beach, for appellant.
Mary E. Hammel and Lynn Gambino Sapperstein of Bacen & Kaplan, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Virginia Heinemann appeals from the trial court's entry of final summary judgment in favor of John F. Kennedy Memorial Hospital. The judgment entitles the hospital to collect from appellant, a widow, medical expenses incurred by her deceased husband.
Appellant did not enter into any agreement with the hospital which would bind her for her deceased husband's medical expenses. Under the common law doctrine of necessaries, appellant is not liable for the husband's medical expenses. See Shands Teaching Hospital and Clinics, Inc. v. Smith, 497 So.2d 644 (Fla. 1986). See also Waite v. Leesburg Regional Medical Center, Inc., 582 So.2d 789 (Fla. 5th DCA 1991).
Accordingly, the final summary judgment in favor of appellee is reversed and we remand this case for further proceedings consistent with this opinion.
REVERSED and REMANDED.
DELL, GARRETT and FARMER, JJ., concur.